Action for damages by next of kin for claimed unauthorized removal and embalming of body of their decedent. Order denying defendants’ motion for a change of venue from Kings County to Sullivan County reversed on the law and the facts, with $10 costs and disbursements, and motion granted, without costs. The convenience of witnesses and the interests of justice require that the venue of this transitory action be changed from Kings County to Sullivan County. Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ., concur.